Case 19-50104-gs Doc 70 _ Entered 09/30/20 20:05:49 Page 1of 10

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: Dog Blue Properties, LLC Case No 19-50104-GS
CHAPTER 7

MONTHLY OPERATING REPORT
(REAL ESTATE CASE)

 

SUMMARY OF FINANCIAL STATUS

PETITION DATE: 1/30/2019

MONTH ENDED: Jan-20

Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).

Dollars reportedin $1

End of Current

End of Prior

 

As of Petition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2: Asset and Liability Structure Month Month Filing
a. Current Assets $62,891 $0
b. Total Assets $11,944,548 $11,944,548 $17,309,289
c. Current Liabilities $0 $0
d. Total Liabilities $1,687,054 $1,687,054 $839,973

Cumulative

3 Statement of Cash Receipts & Disbursements for Month Current Month Prior Month (Case to Date)
a. Total Receipts $0 $96,969 $96,969
b. Total Disbursements $3,954 $30,124 $34,079
c. Excess (Deficiency) of Receipts Over Disbursements (a - b) ($3,954) $66,845 $62,891
d. Cash Balance Beginning of Month $66,845 $0 $0
e. Cash Balance End of Month (¢ + d) $62,891 $66,845 $62,891

Cumulative
Current Month Prior Month (Case to Date)

4, Profit/(Loss) from the Statement of Operations ($3,954) $66,845 $62,891

5. Account Receivables (Pre and Post Petition) $0 $0

6. Post-Petition Liabilities $0 $0

7. Past Due Post-Petition Account Payables (over 30 days) $0 $0

At the end of this reporting month: Yes No

8. Have any payments been made on pre-petition debt, other than payments in the Xx
normal course to secured creditors or lessors? (if yes, attach listing including date of
payment, amount of payment and name of payee)

9, Have any payments been made to professionals? (if yes, attach listing including date of X
payment, amount of payment and name of payee)

10. If the answer is yes to 8 or 9, were all such payments approved by the court?

11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes, x
attach listing including date of payment, amount and reason for payment, and name of payee)

12. Is the estate insured for replacement cost of assets and for general liability? x

13. Area plan and disclosure statement on file? N/A

14. | Was there any post-petition borrowing during this reporting period? xX

15. Check if paid: Post-petition taxes; U.S. Trustee Quarterly Fees —_;_ Check if filing is current for: Post-petition

tax reporting and tax returns:

(Attach explanation, if post-petition tax Taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return filings

are not current.)

I declare under penalty of perjury | have reviewed the above summary and attached financial statements, and after making reasonable inquiry believe

these documents are correct.

Date:

Also] 30

Responsiblethmdividual

WOU — rita

Revised 1/1/98
SNA fw NY

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26

27
28

Case 19-50104-gs Doc 70 Entered 09/30/20 20:05:49 Page 2 of 10

BALANCE SHEET
(Real Estate Case)
For the Month Ended 1/31/2020 0:00

 

 

 

 

 

 

 

 

 

 

 

Assets
From Schedules Market Value
Current Assets
Cash and cash equivalents - unrestricted $62,891
Scheduled Cash and cash equivalents - restricted $0
Scheduled Accounts receivable (net) A $0
Prepaid expenses
Professional retainers
Other: $0
Total Current Assets $62,891
Property and Equipment (Market Value)
Scheduled Value of Real property Cc $11,435,401
Scheduled Machinery and equipment D $0
Scheduled Furniture and fixtures D $429,246
Scheduled Office equipment D $0
Leasehold improvements D $0
Scheduled Vehicles D $17,011
Other: D
D
D
D
D
Total Property and Equipment $11,881,658
Other Assets
Loans to shareholders
Loans to affiliates $0
Total Other Assets $0
NOTE:

Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
prices, etc.) and the date the value was determined.

Revised 1/1/98
29
30
31
32
33
34
35
36
37
38
39
40
4]
42

43

44

45

46
47
48

49

50

51
52
53
54
55
56
57

58

Case 19-50104-gs Doc 70 Entered 09/30/20 20:05:49 Page 3 of 10

Liabilities and Equity
(Real Estate Case)

Liabilities From Schedules

Post-Petition
Current Liabilities

Salaries and wages

Payroll taxes

Real and personal property taxes
Income taxes

Sales taxes

Notes payable (short term)
Accounts payable (trade)

Real property lease arrearage
Personal property lease arrearage
Accrued professional fees

Current portion of long-term post-petition debt (due within 12 months)

Other:

 

 

 

Total Current Liabilities
Long-Term Post-Petition Debt, Net of Current Portion

Total Post-Petition Liabilities
Pre-Petition Liabilities (allowed amount)

Secured claims
Priority unsecured claims
General unsecured claims

Total Pre-Petition Liabilities
Total Liabilities
Equity (Deficit)

Retained Earnings/(Deficit) at time of filing

Capital Stock

Additional paid-in capital

Cumulative profit/(loss) since filing of case
Post-petition contributions/(distributions) or (draws)

 

Market value adjustment

Total Equity (Deficit)

59 Total Liabilities and Equity (Deficit)

“TI

$0

$0

$0

$2,050
$0
$1,685,004

$1,687,054

$1,687,054

$10,257,494

$10,257,494

831,944,548

Revised 1/1/98
Case 19-50104-gs

Doc 70 Entered 09/30/20 20:05:49 Page 4 of 10

SCHEDULES TO THE BALANCE SHEET
(Real Estate Case)

Schedule A
Accounts Receivable and (Net) Payable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable Accounts Payable Past Due
Receivables and Payables Agings [Pre and Post Petition] [Post Petition) Post Petition Debt
0-30 Days
31-60 Days
61-90 Days $0
91+ Days $0
Total accounts receivable/payable $0 $0
Allowance for doubtful accounts
Accounts receivable (net) $0
Schedule B
Inventory/Cost of Gocds Sold
Not Applicable to Real Estate Cases
Schedule C
Real Property
Description Cost Market Value
1108 Juniper Ave. SLT California $0 $450,000
1035 Marie Ave. Martinez California $374,859 $650,000
1308 VLE Cabo San Lucas $519,852 $750,000
1605 VLE Cabo San Lucas $588,774 $750,000
1709 VLE Cabo San Lucas $454,518 $750,000
2505 VLE Cabo San Lucas $557,753 $750,000
2606 VLE Cabo San Lucas $414,153 $750,000
2801 VLE Cabo San Lucas $2,641,957 $1,500,000
3209 VLE Cabo San Lucas $341,489 $750,000
2805 VLE Cabo San Lucas $745,649 $750,000
2706 VLE Cabo San Lucas $727,559 $750,000
3409 VLE Cabo San Lucas $436,547 $750,000
811 Brown Street Martinez California $3,632,290 $3,350,000
Total $11,435,401 $12,700,000
Schedule D
Description Cost Market Value
Machinery & Equipment -
30
Total $0 $0
Furniture & Fixtures -
$429,246 $0
Total 3429,246 $0
Office Equipment -
$0
Total $0 $0
Leasehold Improvements -
Total $0 $0
Vehicles -
GM Suburban $17,011 $0
Total $17,011 a)

 

Revised 1/1/98
Case 19-50104-gs Doc 70 Entered 09/30/20 20:05:49 Page 5 of 10

Schedule E
Aging of Post-Petition Taxes
(As of End of the Current Reporting Period)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxes Payable 0-30 Days 31-60 Days . 61-90 Days 91+ Days Total
Federal
Income Tax Withholding $0
FICA - Employee $0
FICA - Employer $0
Unemployment (FUTA) 50
Income $0
Other (Attach List) $0
Total Federal Taxes $0 $0 $0 $0 $0
State and Local
Income Tax Withholding $0
Unemployment (UT) $0
Disability Insurance (DI) $0
Empl. Training Tax (ETT) $0
Sales $0
Excise $0
Real property $0
Personal property 50
Income $0
Other (Attach List) $0
Total State & Local Taxes $0 $0 $0 $0 $0
Total Taxes $0 $0 $0 $0 $0
Schedule F
Pre-Petition Liabilities
Claimed Allowed
List Total Claims For Each Classification - Amount Amount (b)
Secured claims (a) $2,050
Priority claims other than taxes $0
Priority tax claims $0
General unsecured claims $1,685,004

 

(a) List total amount of claims even it under secured.

(b) Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a claim of
$3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and $3,000,000 as the Allowed

Amount.

Revised 1/1/98
Case 19-50104-gs Doc 70 Entered 09/30/20 20:05:49 Page 6 of 10

Schedule G
Rental Income Information

List the Rental Information Requested Below By Properties

Property | Property 2 Property 3 Property 4

 

 

 

 

 

 

 

 

 

Description of Property
Scheduled Gross Rents 0
Less:
Vacancy Factor 0
Free Rent Incentives 0
Other Adjustments 0
Total Deductions 0
Scheduled Net Rents 0
Less: Rents Receivable * 0
Scheduled Net Rents Collected * $0

 

* To be completed by cash basis reporters only.

Schedule H
Recapitulation of Funds Held at End of Month

 

 

 

 

 

Account 1 Account 2 Account 3 Account 4
Bank Axos Bank
Account Type Trust
Account No. 9509
Account Purpose Trust
Balance, End of Month $62,891
Total Funds on Hand for all Accounts $62,891

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

Revised 1/1/98
KH eK OOUNANAMeaWH —

—_— ©

—
Ko

13
14
15
16
17

18
19

20
21
22
23
24
25
26

27
28
29
30
31
32
33
34
35
36

37

38

39

40

Case 19-50104-gs Doc 70 Entered 09/30/20 20:05:49 Page 7 of 10

STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS

Increase/(Decrease) in Cash and Cash Equivalents
For the Month Ended 1/31/2020 0:00

Actual
Current Month
Cash Receipts

Rent/Leases Collected $0
Cash Received from Sales
Interest Received
Borrowings
Funds from Shareholders, Partners, or Other Insiders
Capital Contributions

Initial Deposit - detail not available $0

 

 

 

 

Total Cash Receipts $0

Cash Disbursements

Selling

Administrative $3,954

Capital Expenditures

Principal Payments on Debt

Interest Paid

Rent/Lease:
Personal Property
Real Property

Amount Paid to Owner(s)/Officer(s)
Salaries
Draws
Commissions/Royalties
Expense Reimbursements
Other

Salaries/Commissions (less employee withholding)

Management Fees

Taxes:
Employee Withholding
Employer Payroll Taxes
Real Property Taxes
Other Taxes

Other Cash Outflows:

 

 

 

 

 

Total Cash Disbursements: $3,954
Net Increase (Decrease) in Cash ($3,954)
Cash Balance, Beginning of Period $66,845

Cash Balance, End of Period $62,891

Cumulative

(Case to Date)

$28,210

$68,759

$96,969

$34,079

$34,079

$62,891

$62,891

Revised 1/1/98
Case 19-50104-gs Doc 70 Entered 09/30/20 20:05:49 Page 8 of 10

Statement Period

01/01/2020 thru 02/02/2020

™ P.O. Box 911039 z
C) c O S San Diego, CA 92191 Days In Statement Period

844-889-0896 33
BANK

DOG BLUE PROPERTIES LLC , DEBTOR
W. DONALD GIESEKE, TRUSTEE

CASE # 19-50104

18124 WEDGE PARKWAY, #518

RENO NV 89511

[= Statement Summary

  

Menecna weent nn fee sesnunus ERENT Credits | nye} miter eu
Trustee Checking $66,844.84 $0.00 $3,954.15 $62,890.69
DEPOSIT TOTALS $66,844.84 $0.00 $3,954.15 $62,890.69

 

  

 

 

 

 

 

 

 

 

[2] Uti Too fe UF

= pests aeae eee te
arya eect $62,890.69

CHECKS CLEARED
Led tia eee Sie: a Chen eta: Date ieee AT Date
7008 3,954.15 | 01/31
*Indicates Skip In Check Number Sequence

 

 

 

 

(©) _ Interest Eamed

 

 

 

 

 

 

 

 

Interest Earned this Month $0.00 Annual Percentage Yield Earned 0.00%
Average Daily Ledger $66,485.37 Average Daily Collected $66,485.37
Maintenance Fee $0.00

Service Charge $0.00

 

 

 

 

 

 

Page 1 of 3
Case 19-50104-gs Doc 70 _ Entered 09/30/20 20:05:49 Page 9 of 10

IMPORTANT DISCLOSURE TO OUR CONSUMER CUSTOMERS

*
in Case of Errors or Questions About Your Electronic Transfers
In Case of Errors or Questions About Your Electronic Transfers, Telephone us at 1-844-889-0896 or Write us al the address on the front
of this statement as soon as you can, if you think your statement or receipt is wrong or if you need more information about a transfer
on the statement or receipt. We must hear from you no later than 60 days after we sent you the FIRST statement on which the error or
problem appeared.

* Tellus your name and account number (if any).

¢ Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe itis an error or
why you need more information.

- Tellusthe dollar amount of the suspected error.

We will tell you all the results of our investigation within 10 business days and will correct any error promptly. {f we need more time, we may
take up fo 45 days to investigate your complaint. In that case, we will provisionally credit your account for the amount you think is in error, so
that you may have use of the many during the time it takes us to complete our investigation. For transfers initiated outside the United States"
or transfers resulting from a point of sale (POS) debit card transactions, the time pericd for provisional credit is 10 business days and the

time to resolve the investigation is 90 days.

IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS

Errors retated to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and
regulations goveming such transactions, including the nules of the Automated Clearing House Association (NACHA Rules) as may be
amended from time to time. If you think this statement is wrong, please telephone us at the number listed on the front of this statement
immediately.

For our 24-hour Automated Banking System, please call the number located on the front of the Statement.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What to do if you think you find a mistake on your statement:

Contact us at the address shown.on the frapt of this statement as soon as you can, if you think your statement or receipt is wrong
or if you need more information about a traftsfer on the statement or receipt. We must hear from you within 60 days after the error
appeared on your statement.
© Tellus your name and account number.
© Tell us the dollar amount of the suspected error.
* Describe the error you are unsure about, and explain as clearly as you can why you believe there is an error or why you need
more information.

You must notify us of any potential errors in writing or electronically, You may call us, but if you do, we are not required to investigate
any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
* Wecannet try to collect the amount in question, or report you as delinquent on that amount.
= The amount in question may remain on your statement, and we may continue to change you interest on that amount But,
if we determine that we made a mistake, you will not have to pay the amount in question or other fees related to that amount,
* While you do not have to pay the amount in question, you are responsible for the rernainder of your balance.
=  Wecan apply any unpaid amount against your credit limit.

REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaulfs on your account may
be reflected in your credit report.

CONSUMER REPORT DISPUTES

We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines
to Consumer Reporting Agencies (CRA). As a result, this may prevent you from obtaining services at other financial institutions. If you
beliave we have inaccurately reported informaticn to a CRA, you may submit a dispute by calling 1-800-428-9623 or by writing to Chex
Systems, Attention Consumer Relations, 7805 Hudson Road, Suite 100, Weodbury, MN 55125. In order to assist you with your dispute,
you must provide your name, address and phone number; the account number; the specific information you are disputing; the explanation
of why it is incorrect; and any supporting decumentation (|.¢. affidavit of identity theft). If applicable.

€2018 Axos Bank. Ail Rights Reserved. seen EQUAL HOUSING
DEP 950 (10/18) FDIC menses

Page 2 of 3
Case 19-50104-gs Doc 70 Entered 09/30/20 20:05:49 Page 10 of 10

TGC Lem elt (08|

01/01/2020 thru 02/02/2020  @RRNRRIMBO151

Cj c O S San Diego, CA 92191 Days In Statement Period

844-889-0896 33

BANK

 

 

   

 

 

 

 

 

x
Wold Tne AER casatiens 2 go i
18124 Wedge Prrkerty O290 La Jalhe Vidbags De, Suber 149 / San Oneyp, CA 911T2 3 i ater? SR ETS ii 5 z ¥
3 mae ee eee 2 He Ee hi og
proceders (Dautle Jump, lnc. Docket #89). SEEMATN «OL/ES/ZO ss S**##4 #43, 954,15 k E 8 i fi a sie By i i
CASE 15480101 DORA DOG Docket #204 fie DES : i Bi ft fe is i 5 i |
I a x “iad tad ga
Barve ta Gane or 19-5010 GS Delicr; DOO BLL PROPERTIER LLC i I ie i ‘li b i i i
lina: Threa Thecsuad Nixe Handel Pty Aad 15108 fi 2 ai { HE i i
6181 LAKESIDE DAIVE, SUITE 198 ale g GER is £
ad Rg
big!
. cae |
“oo 7008r 22207 25 1 Se 1S 1 Pisv& :
Image Number 733609111007590 Amount 0000003954.15 Image Number 733609111007590 Amount 0000003954.15
Date 01-31-2020 Serial 7008 Date 01-31-2020 Serial 7008

Page 3 of 3
